Citation Nr: 1028239	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for the 
purposes of establishing basic eligibility to VA death benefits. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The decedent died in April 1984.  The appellant claims as his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that declined to reopen the 
appellant's claim of entitlement to VA benefits based on her 
spouse's claimed qualifying service for VA benefits purposes.  

The appellant was scheduled for a personal hearing in April 2006 
but failed to appear.

The case was remanded by a decision of the Board dated in March 
2007.

In July 2009, the Board reopened the claim of entitlement to VA 
benefits based on claimed service and remanded the case for 
further development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including recognized guerrilla service, in the service of the 
U.S. Armed Forces.

2.  The appellant's deceased spouse is not shown to be a veteran 
under VA law.

3.  The appellant is not eligible for VA death benefits based on 
the decedent's status.


CONCLUSION OF LAW

The criteria for veteran status for purposes of basic eligibility 
to VA death benefits have not been met. 38 U.S.C.A. §§ 101, 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.40, 3.41, 3.203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her husband was a USAFFE (United 
States Armed Forces Far East)/Guerrilla member in the Philippines 
and had qualifying WWII service for VA benefits purposes.  She 
asserts that as his surviving spouse, she is eligible for any 
death benefit appurtenant thereto.  The appellant avers that the 
difficulty in securing the decedent's records may be that his 
records were burned in a fire at the National Personal Records 
Center in 1973.  

Preliminary Considerations - VA's Duty to Assist the Appellant.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The record reflects that the appellant was not apprised of what 
evidence was required to substantiate her claim, and of her and 
VA's respective duties for obtaining evidence prior to the 
initial unfavorable decision on the claim.  The record reflects, 
however, that following Board remand in March 2007, a letter 
dated in March 2007 was sent to the appellant that provided fully 
adequate VCAA notice.  Thus, any initial notice error or 
deficiency was cured by fully compliant notice followed by 
readjudication of the claim by the originating agency in a 
supplemental statement of the case in July 2007 and thereafter. 
See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Information relating to the decedent's service has been 
requested on at least three occasions.  The case was remanded 
twice for further development.  The claims folder has been 
carefully considered in its entirety, including all documents 
provided by the appellant and numerous statements received in 
support of the claim.  The appellant requested and was scheduled 
for a personal hearing in 2006 but failed to report.  There has 
been no communication from the appellant since 2007.  The record 
does not otherwise indicate any additional existing evidence that 
is necessary or is able to be secured for a fair adjudication of 
the claim that has not been obtained.  Therefore, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim is 
ready to be considered on the merits.

Pertinent Law and Regulations

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
veteran or as a dependant.  The term "Veteran" means a person who 
served in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Certification of service is a prerogative of the service 
department, and the VA has no authority to amend or change their 
decision. 38 C.F.R. §§ 3.40, 3.41. (2009)

Service in the Philippine Scouts and in the organized military 
forces of the Commonwealth of the Philippines, including 
recognized guerrilla service, may, under certain circumstances, 
constitute recognized service in the armed forces of the United 
States for VA purposes. See 38 C.F.R. §§ 3.40, 3.41 (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate. 38 C.F.R. 
§ 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department. 38 C.F.R. § 3.203(c).  The Court of Appeals for 
Veterans Claims (Court) has held that findings by a United States 
service department verifying or denying a person's service are 
binding and conclusive upon the VA. See Spence v. West, 13 Vet. 
App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Factual Background and Legal Analysis

The appellant contends that her deceased husband had active U.S. 
military service as part of the Philippine Army during WWII for 
which she is entitled to VA death benefits.  In support of her 
claim, she has submitted numerous personal statements attesting 
to this belief.  A signed certificate was received in December 
1992 from S. H. R., District Commander, who stated that the 
decedent was a USAFFE/Guerilla member.  The evidence also 
contains personnel records from the Army of the Philippine that 
include a certification of active service in the Armed Forces of 
the Philippines, and an affidavit for Philippine Army Personnel.  

Verification of the decedent's service by the National Personnel 
Records Center was requested in June 1985.  A response was 
received in February 1986 that the subject had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States.  
Another inquiry to the service department was made in December 
1992.  A response was received in July 1992 noting that the 
evidence submitted was insufficient to warrant a change in the 
prior negative certification.

Received from the appellant in August 2004 were affidavits dated 
in March 1946 from two of the decedent's former fellow 
servicemembers affirming that they personally knew the decedent 
and that his name appeared a roster of troops of L Company, Third 
Battalion, 110th Infantry, 110th Division between December 1942 
and July 1945, which showed that he joined the guerrillas in 
December 1942.

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that the 
appellant was entitled to submit and receive consideration of new 
evidence concerning claimed service by the relevant service 
department.  Upon the receipt of the additional evidence from the 
appellant, the Board's July 2009 remand requested an 
certification of the decedent's service from the National 
Personnel Records Center.  The response received in November 2009 
indicated that a record could not be identified based on the 
information furnished.  Therefore, no officially recognized 
document or record has been received corroborating the decedent's 
service as a member of the Philippine Commonwealth Army, 
including as a recognized guerrilla under the auspices of the 
United States.  The Board reiterates that VA may accept United 
States service department documents or seek certification of 
service, but once certification is received, VA is bound by that 
certification. See Palor v. Nicholson, 21 Vet. App. 325 (2007) 
(citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  In 
view of the above, it is unnecessary to discuss the appellant's 
assertion that the decedent's records may have been destroyed in 
a fire at the National Personnel Records Center.   

The Board finds in this instance that the information submitted 
by the appellant does not meet the first requirement of 38 C.F.R. 
§ 3.203(a) as none of her submissions are documents issued by a 
United States service department.  She did not submit a DD Form 
214 or an original Certificate of Discharge.  All of the other 
documentation submitted, including signed statements and 
affidavits, do not satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of qualifying service, as they are not 
official documents from an appropriate United States service 
department.  The decedent's Philippine Army records do not 
suffice for proving a recognized affiliation with the United 
States Armed forces for benefits purposes.  Furthermore, the 
record reflects that the RO sought verification on at least three 
occasions over almost 20 years as to whether the appellant's 
spouse had served with the U.S. Armed Forces in the Philippines 
during WWII.  Supporting documentation provided by the appellant 
was included in requests to the service department.  All 
responses from the certifying service department have been 
returned as negative for the appellant's spouse having service as 
a member of the Philippine Commonwealth Army. including the 
recognized guerrillas, in the service of the United States Armed 
Forces. 

As noted above, VA has no authority to change or amend the 
finding by the service department; therefore, this certification 
is binding. Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
appellant has provided no further evidence that would warrant a 
request for recertification from the service department. See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  .

Accordingly, the Board finds the appellant's deceased spouse did 
not have the requisite service and was not a veteran so as to 
establish her basic eligibility for VA (death) benefits based on 
his service.  Since the law is dispositive in this matter, the 
claim must be denied because of the absence of legal merit or 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Status as a veteran for basic eligibility to VA benefits is 
denied.



____________________________________________
H. N. SCHWARZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


